Citation Nr: 0527580	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lumbosacral strain with 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970 in the United States Marine Corps.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 2002 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for lumbosacral strain with arthritis on the 
merits.  

The veteran filed his original claim for service connection 
for lumbosacral strain in June 1986.  A rating decision dated 
June 1986 denied this claim.  The veteran filed a notice of 
disagreement (NOD) in August 1986 and timely perfected his 
appeal in October 1986.  The claim came before the Board in 
May 1987.  The Board affirmed the June 1986 rating decision 
and the veteran did not appeal.

In July 2002, the veteran again filed for service connection 
for lumbosacral strain with arthritis.  He submitted evidence 
considered to be new and material and not cumulative and 
redundant.  The RO adjudicated the claim on the merits in 
October 2002, and the veteran's claim was denied.  The 
veteran filed a NOD in November 2002 and timely perfected his 
appeal in September 2003.  He and his wife later participated 
in a Board video teleconference hearing in November 2004.  A 
transcript of that hearing has been associated with the 
claims folder.

This claim came before the Board in February 2005.  The Board 
affirmed the RO in that the veteran had provided new and 
material evidence in his case.  The Board reopened the claim 
and remanded it to the RO to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and to obtain a VA examination 
to determine the nature and etiology of the veteran's low 
back disability.


REMAND

?	This claim is remanded to obtain a VA orthopedic 
examination to determine the nature and etiology of the 
veteran's low back disorder.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  

This case was remanded for a medical opinion as to whether 
the injuries the veteran incurred in service caused his 
current back disability.  This question is one which the 
Board cannot decide on the basis of its own judgment because 
it is a medical question and must be answered by a medical 
expert.

In response to the Board's remand of February 2005, the 
veteran had a VA examination.  The examining physician 
acknowledged and discussed the reports of the injuries the 
veteran had in service.  The physician also reported the 
diagnoses of the veteran's currently disabling conditions.  
However, the physician declined to answer the question as to 
whether the veteran's current back disabilities are a result 
of the injuries the veteran had in service.

Because the medical opinion requested in the remand of 
February 2005 has not been obtained, this case must be 
remanded for the following actions:

1.  The veteran should be scheduled for a VA orthopedic 
examination by a physician who has not examined him 
before.  It is imperative that the claims folder be made 
available to the examiner for review in connection with 
the examination.  The report of the examination must 
include responses to each of the following items:

A.  The examiner should state the diagnoses of all 
the veteran's current low back disorders.

B.  For each diagnosis reported in response to Item 
A, above, the examiner should state a medical 
opinion as to whether it is at least as likely as 
not that the disorder is the result of any disease 
or injury in service.  A complete rationale for the 
opinion must be provided.

2.  The AMC/RO must ensure that all notice and duty-to-
assist provisions of the VCAA are properly applied in 
the development of the veteran's claim.

3.  After undertaking any other development deemed 
appropriate, the AMC/RO should re-adjudicate the issue 
on appeal.  If the benefit is not granted, the veteran 
and his representative should be furnished with a 
supplemental statement of the case and afforded an 
opportunity to respond before the record is returned to 
the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC/RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

